                                                                     FHlED IN OPEN COURTJ2.
                                                                     ON·   ti.fz.o('~ JJv
                     UNITED STATES DISTRICT COURT      Petet A. Moore, Jr., Clerk
             FOR ·THE EASTERN DISTRICT OF NORTH CAROLIN~S District Court       .
                           WESTERN DIVISION            -a 3 tem District of NC
                                              .      .

                               No~/8r:t--oo5Jq-/ D( 4)

UNITED STATES OF AMERICA                       )
                                               )'
             v.                                )     INDICTMENT
                                              .)
DOMINIQUE WILLIAMS                             )



      The Grand Jury charges that:

                                    COUNT ONE

      On or about March 17, 2018, in the Eastern District of North Carolina, the

defendant, DOMINIQUE WILLIAMS, knowingly possessed a stolen firearm, which

had been shipped and transported in interstate commerce .before it was stolen,

knowing and having reasonable cause to believe the firearm was stolen, in violatipn '

of Title 18, United States Code, Sections 922(j) and 924.

                                   COUNT TWO

      On or about    Marc~   17, 2018, in the Eastern District of North Caroli:µa,

DOMINIQUE WILLIAMS, the defenda.nt herein, did knowingly and intentionally

possess with the intent to distribute a quantity of heroin, a Schedule I controlled

substance, in violation of Title 21, United States Code, Section 84l(a)(l).

                                  COUNT THREE

      On or about March· 17, 2018, in the Eastern District of North Carolina,
                                                             I

DOMINIQUE WILLIAMS, the defendant herein, did knowingly possess a firearm in


                                          1

           Case 5:18-cr-00519-D Document 1 Filed 12/20/18 Page 1 of 4
furtherance of a drug trafficking crime prosecutable in a court of the United States,

as alleged in Count Two of this Indictment, in violation of Title 18 United States

Code, Sections 924(c)(l)(A)(i).




                     [Remainder of page intentionally left blank]




                                          2

           Case 5:18-cr-00519-D Document 1 Filed 12/20/18 Page 2 of 4
                                FORFEITURE NOTICE

       The defendant is given notice that all of the defendant's interest in all property

specified herein is subject to forfeiture.

       Upon conviction of the offense set forth in Count One, the defendant shall

forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d),

as made applicable by Title 28, United States Code, Section 2461(c), any and all

firearms or ammunition involved in or used in a knowing commission of the said

offense.

      The forfeitable property includes, but is not limited to, the following:


      (a)    Any and all ammunition seized.

      _If any of the above-described forfeitable property, as a result of any act or

omission of a defendant --


      (1)    cannot be located upon the exercise of due diligence;

      (2)    has been transferred or sold to, or deposited with, a third person;

      (3)    has been placed beyond the jurisdiction of the court;

      (4)    has been substantially diminished in value; or

      (5)    has been commingled with other property which cannot be subdivided

             without difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of said defendant up to the value of

the forfeitable property described above.



                                             3

            Case 5:18-cr-00519-D Document 1 Filed 12/20/18 Page 3 of 4
I   -·,:.




                                                     A TRUE BILL:    ~---,
                                                      I                        _j

                                                                     --,~--

                                                                            z
                                                     FOREPERSON
                                                     DATE:     12fZD ( (
            ROBERT J. HIGDON, JR.
            United States Attorney



            BY:ROBER~:IiODSON
            Assistant United States Attorney




                                                 4
                      Case 5:18-cr-00519-D Document 1 Filed 12/20/18 Page 4 of 4
